Citation Nr: 1629877	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-43 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected skin condition, to include scar, Moh's surgery for basal cell carcinoma, squamous cell carcinoma and actinic keratosis prior to September 30, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to May 1987 and from September 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals actinic keratosis, basal cell carcinoma and squamous cell carcinoma and assigned a noncompensable rating.  In the August 2010 statement of the case, the RO reconsidered the evidence and assigned a 10 percent rating dating back to the date of claim.

In June 2015, the case was remanded for further development.  In an October 2015 rating decision, the RO increased the rating for the Veteran's service-connected skin condition to 30 percent effective September 30, 2015. However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to September 30, 2015, the Veteran's service-connected skin condition was manifested by one characteristic of disfigurement.  Additional characteristics of disfigurement, deep and nonlinear scars covering an area of at least 6 square inches, superficial and nonlinear scars covering an area of 144 square inches, unstable or painful scars were not shown; the skin condition was not shown to cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; require systemic therapy.

2.  From September 30, 2015, the Veteran's service-connected skin condition      was manifested by two characteristics of disfigurement.  Deep and nonlinear scars covering an area of at least 6 square inches, superficial and nonlinear scars covering an area of 144 square inches were not shown; the skin condition was not shown to cover more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; require systemic therapy.

3.  From September 30, 2015, the Veteran's service-connected skin condition was also manifested by a painful scar on the scalp.


CONCLUSIONS OF LAW

1.  For the period prior to September 30, 2015, the criteria for a rating in excess of 10 percent for the Veteran's service-connected skin condition were not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806 (2008, 2015).

2.  From September 30, 2015, the criteria for a rating in excess of 30 percent for the Veteran's service-connected skin condition were not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806 (2008, 2015).

3.  From September 30, 2015, the criteria for a separate 10 percent rating for a painful scar on the scalp are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim for entitlement to a higher rating arises from his disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

The Board notes that the actions requested in the prior remand have been undertaken. The Veteran was sent a letter in September 2015 requesting that he identify any private treatment records he wished VA to help him to obtain.  In September 2015, VA associated additional VA treatment records with the Veteran's claims file.  Also, in September 2015, the Veteran underwent a VA examination to determine the current nature and severity of his skin condition. Accordingly, the Board finds that there has been substantial compliance with those provisions of the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant Diagnostic Codes include 7800 to 7805 pertaining to scars and Diagnostic Code (DC) 7806 for dermatitis or eczema.  As addressed in more detail hereinbelow, the rating criteria for diseases of the skin changed effective on October 23, 2008, during the pendency of this claim which was received on August 1, 2008.   If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of     the change in the regulation, the Board can apply only the original version of the regulation.  Ervin v. Shinseki, 24 Vet. App. 318, 322 (2011) (a regulation is not to be applied retroactively unless the regulation is intended to be retroactive). 

The rating criteria for DC 7800 (disfigurement of the head, face or neck) prior to October 23, 2008 are as follows.  A rating of 10 percent is assigned for disfigurement with one characteristic of disfigurement. A rating of 30 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, cheeks, or lips) or, with two or three characteristics of disfigurement. A rating of 50 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Note (1) to DC 7800 lists the eight characteristics cited in the DC, as follows:       (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-         or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; (8) skin indurated or inflexible in an area exceeding 6 square inches.

Note (2) to DC 7800 states that tissue loss of the auricle will be rated under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6060 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate. Note (3) states to take into consideration unretouched color photographs when evaluating these criteria.

Effective from October 23, 2008, DC 7800 was changed to be titled "Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes;     or other disfigurement of the head, face, or neck." However, the rating criteria remained the same, other than two additional notes being added.  Note (4) states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face or neck, such as pain, instability and residuals of associated muscle or nerve injury under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under DC 7800. Note (5) states the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 

Prior to October 23, 2008, DC 7801 applied to scars that are deep or that cause limited motion; effective from October 23, 2008, DC 7801 applies to scars that are deep and nonlinear. Notes to both versions state that a "deep" scar is one associated with underlying soft tissue damage. For a 10 percent rating, the area of the deep, nonlinear scar must be at least 6 square inches (39 sq. cm), but less than 12 square inches (77 sq. cm).  

Prior to October 23, 2008, DC 7802 applied to scars not of the head, face and neck that are superficial and do not cause limitation of motion; effective from that date, DC 7802 applies to scars that are superficial and nonlinear.  Under both versions, a rating of 10 percent is assigned for an area or areas of 144 square inches (929 sq. cm.) or greater. 

Prior to October 23, 2008, DC 7803 applied to scars that are superficial and unstable; a note to the DC states that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  DC 7803 was discontinued effective from October 23, 2008.

Prior to October 23, 2008, DC 7804 applied to scars that are superficial and painful on examination. Effective from October 23, 2008, DC 7804 applies to scars that are unstable or painful. A 10 percent rating is to be assigned for one or two scars that are unstable or painful; a 20 percent rating is to be assigned for three or four scars that are unstable or painful and a 30 percent rating is to be assigned for five or more scars that are unstable or painful.  A Note indicates that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under DC 7804 when applicable.

Prior to October 23, 2008, DC 7805 directed that other scars be rated based on limitation of function of the affected part.  Effective from October 23, 2008, DC 7805 directs that other scars and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804 be evaluated under an appropriate DC.

DC 7806 did not change in October 2008. The rating criteria are as follows.  A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent   of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

The text of DC 7806 also indicates that a skin condition can either be rated as disfigurement of the head, face or neck (DC 7800), or scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.

In April 2009, the Veteran underwent a VA examination.  The examiner identified skin disorders of the hands and feet and skin cancers of the hands, head and arms.  Dry, scaling, cracking dermatitis with residuals was noted, as well as thickened warty plaques on the hands and feet with frequent loss of finger and toenails patches.  The examiner also identified basal cell carcinoma on the forehead, left temple and right arm and indicated lesions had been excised.  It was indicated that in June 2008, the Veteran underwent Moh's surgery on the right jaw for squamous cell carcinoma.  It was also indicated he had a lesion removed from the left forehead for basal cell carcinoma.  Squamous cell carcinoma and basal cell carcinoma treated by Moh's surgery and excision were indicated to be conditions requiring treatment.  A physical examination revealed hypo pigmented patches to the right jaw and left forehead, residuals of Moh's surgery with no disfigurement.  In addition, a mid-forehead 4.0cm x 3.0cm cross shaped healed hypo pigmented linear incision, right deltoid hypo pigmented plaque residuals of excisions of basal cell carcinoma was identified.  The examiner also noted actinic keratosis on the bilateral forearms, hands and feet.  

In his October 2010 substantive appeal, the Veteran contended that due to the recurrent treatments he had to undergo to continuously remove his carcinomas that he should receive a higher evaluation than 10 percent.  In July 2015, the Board remanded the claim to associate medical records more recent than 2010 with the claims file and to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin condition.

Treatment records showed skin biopsy of the upper mid-right leg in February 2013 with no residual squamous cell carcinoma.  The Veteran had a skin biopsy on the right cheek in November 2012 identified as irritated seborrheic keratosis.  A skin biopsy was performed on the right jaw, right earlobe, mid-left elbow, mid-left forearm, and proximal left forearm in August 2009.  Squamous cell carcinoma, basal cell carcinoma and actinic keratosis were identified.  A skin biopsy of the upper left forehead was performed in April 2008.

In September 2015, the Veteran underwent VA examinations of his skin and scars.  The Veteran reported that he had increased precancerous lesions that were identified as actinic keratosis and multiple new basal cell and squamous cell lesions. It was noted the Veteran was not being treated with oral or topical medications for the     skin condition and the skin condition did not require systemic therapy.  Physical examination revealed actinic keratosis on the scalp, face, bilateral ears, bilateral    arms and bilateral legs.  This was described as scattered patches of thick scaly, crusty skin with mild dark discoloration.  These patches covered 20 to 40 percent of total body area and 5 to less than 20 percent of exposed area.  Basal-cell carcinoma was identified as a sternal notch/anterior neck lesion with mild redness.  It was described as covering less than 5 percent of total body area and less than 5 percent of exposed area.  

Stable, painless scars were noted on the Veteran's scalp, forehead, nose, bilateral ears, and bilateral lower extremities.  Specifically, the examiner noted seven residual scars from removal of squamous-cell carcinoma on the right leg.  None of the scars had a length or width greater than 3 centimeters and all were superficial and non-linear.  Five residuals scars were noted on the left leg.  None of the scars had a length or width greater than 1 centimeter and all were superficial and non-linear.  It was noted the approximate total area of scarring on the right lower extremity was 5.77 square centimeters and on the left lower extremity was 1.659 square centimeters.  There were no deep non-linear scars identified.  Nine residual scars were noted on the Veteran's head, face and neck.  A painful scar was identified on the Veteran's scalp.  No scars of the head, face, or neck were unstable and none were both painful and unstable or due to burns.  None of the scars located specifically on the mid right side of the scalp, on the mid forehead, on the nose and on the bilateral earlobes had   a length or width greater than 3 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue associated with the scars.  It was noted the scar on the nose had hypopigmentation and measured 1 x 1 cm.  The approximate total area of head, face and neck with hypo pigmented skin was noted to be 1 square centimeter.  Deformity of the auricle was noted on the right ear with loss of less than one-third the substance.  Mild disfigurement of the right auricle was noted with tissue loss as a result of skin excision.  It was noted none of the Veteran's scars resulted in limitation of function or muscle or nerve damage.

Based on the September 2015 VA examination report, the RO increased the Veteran's rating to 30 percent.

Following a careful review of the record and the pertinent regulations, the Board finds that the probative evidence does not support assignment of a rating in excess of 10 percent prior to September 30, 2015.  Prior to that date, the evidence does not show  more than one characteristic of disfigurement (DC 7800),  scars not of the head, face, or neck that are deep or nonlinear (DC 7801), scars not of the head, face, or neck covering an area of 144 square inches or greater (DC 7802), or unstable or painful scars (DCs 7803, 7804).  In addition, the evidence did not show that the skin condition covered 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; required systemic therapy or treatment (DC 7806).

As of September 30, 2015, the competent evidence of record supports the assignment of a 30 percent rating but no higher under DC 7800 or DC 7806, but not both.  As set forth in DC 7806, a skin condition can be rated under either that Code or under the Codes regarding disfigurement or scars whichever is most favorable.  The September 2015 VA examination report shows two characteristics of disfigurement, specifically face/head scars totaling 5 inches or more (13 or more cm) in length and scars at least one-quarter inch (0.6 cm) wide at widest part, as well as deformity of the right auricle.   A rating in excess of 30 percent under DC 7800 is not warranted because additional characteristics of disfigurement are not present.  In addition, gross distortion or asymmetry of two or more features or paired sets of features that might justify a  higher rating has not been shown.

At the September 2015 examination, evidence showed 20 to 40 percent of the entire body was affected by the service-connected skin condition.  A rating higher than 30 percent is not warranted under DC 7806 because the evidence does not demonstrate that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by the skin condition.  In addition, the skin condition was not shown to require systemic therapy or treatment.

Turning to the other diagnostic codes pertaining to scars, at no time during the appeal period does the evidence indicate the presence of scars not of the head, face, or neck that are deep and nonlinear covering an area of at least 6 square inches.  As such, DC 7801 is not for application.  In addition, at no time during the appeal period does the evidence indicate the presence of superficial and nonlinear scars not of the head, face or neck covering an area of 144 square inches or greater.  As such, a rating under  DC 7802 is not for application.  Also, at no time during the appeal period does the evidence indicate the presence of unstable scars.  As such, DC 7803, in effect prior  to October 23, 2008, is not for application.

At the September 30, 2015 VA examination, the examiner noted a painful scar on the Veteran's scalp.  The Board finds that a separate 10 percent rating is warranted under DC 7804 for that painful scar.  A rating higher than 10 percent under DC 7804 is not warranted because no additional scars were noted to be painful or unstable.

The Board acknowledges the evidence of tissue loss of the right auricle shown at the September 2015 VA examination and that such loss is to be rated under DC 6207.  Pursuant to DC 6207, a compensable rating may be assigned where there is deformity of one auricle, with loss of one-third or more of the substance.  Although deformity of the right auricle was shown at the September 2015 VA examination, less than one-third of the substance was lost.  Therefore, a compensable rating under DC 6207 cannot be assigned.

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and higher ratings require additional or more severe symptoms    than currently shown by the evidence.  In short, the Veteran's disability picture          is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, the evidence     does not indicate that the Veteran's skin condition causes marked interference with employment or has required hospitalization.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record. Here, the Veteran indicated in his September 2009 notice of disagreement that he could not work or expose himself to the sun due to his skin condition.  The RO inferred a claim for entitlement to TDIU and began development of the claim.  However, in a later statement, the Veteran indicated he did not desire to continue a claim for TDIU.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 


ORDER

Prior to September 30, 2015, entitlement to a rating in excess of 10 percent for service-connected skin condition, to include scar, Moh's surgery for basal cell carcinoma, squamous cell carcinoma and actinic keratosis is denied.

From September 30, 2015, entitlement to a rating in excess of 30 percent for service-connected skin condition, to include scar, Moh's surgery for basal cell carcinoma, squamous cell carcinoma and actinic keratosis is denied.

From September 30, 2015, entitlement to a separate 10 percent rating for a painful scar on the scalp is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


